      Case 1:19-cr-00705-WHP Document 31
                                      32 Filed 05/05/20 Page 1 of 1




May 5, 2020

VIA ECF
Honorable William H. Pauley, III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Shaquille Perkins, 19 CR 705 (WHP)

Dear Judge Pauley:

With the consent of the government and Pretrial Services, I write to seek a modification
to Mr. Perkins’s bail conditions. Mr. Perkins currently is subject to home incarceration.
We seek a one-time, 4-hour period of leave from home incarceration to be set at Pretrial
Service’s discretion so that Mr. Perkins can retrieve and cash his stimulus check.

Thank you for your consideration of this application and I hope you and your family are
remaining safe.

Respectfully submitted,
                                                       Application granted.
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    AUSA Kevin Sullivan (via ECF)
       USPTO Joshua Rothman (via email)

                                                                May 5, 2020
